     Case 3:19-cv-02423-M-BN Document 23 Filed 02/03/21             Page 1 of 1 PageID 592



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DEBORAH JEAN S.,                                 §
                                                 §
                   Plaintiff,                    §
                                                 §
V.                                               §             No. 3:19-cv-2423-M-BN
                                                 §
ANDREW M. SAUL, Commissioner                     §
of Social Security,                              §
                                                 §
                  Defendant.                     §

                   ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

           The    United   States   Magistrate   Judge   made    Findings,   Conclusions,   and

     Recommendations in this case on January 4, 2021. See Dkt. No. 22. No objections were filed.

     The District Court reviewed the proposed Findings, Conclusions, and Recommendation for

     plain error. Finding none, the Court ACCEPTS the Findings, Conclusions and

     Recommendation of the United States Magistrate Judge.

           SO ORDERED this 3rd day of February, 2021.




                                                 -1-
